Title: To Thomas Jefferson from William Short, 29 June 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris June the 29th. 1790

My last private was of the 14th. inst. On the 25th. I sent you my No. 34. together with a duplicate of that of the 14th. I have as yet recieved only the letters therein mentioned and of course remain in the same state of anxiety and uncertainty as when I then  wrote. That however has not influenced the activity with which the execution of your commissions was begun. Petit and the packers assure me they lose not a moment. I mention to them frequently the necessity of sending off these things before the river gets too low, and whilst there is a probability of finding vessels at Havre bound to New-York. I have written to MM. Lemesurier & La Motte on this subject. They mentioned there were two or three vessels to sail for America in the course of this month, none however for New-York at that time. But I hope there will be little or no delay at Havre as vessels frequently arrive there. Petit thinks the packages will be all ready by the 15th. of the next month. As he will not go it will not be possible to send the animals you desire. Besides the season would have prevented the procuring some of them as I am told.
You will undoubtedly be much astonished to learn the interpretation which is put on the lease you renewed last year with Count Langeac. It is said by those with whom I have consulted that you are obliged to keep it three years to count from the day of the renewal. That was certainly not your opinion. Langeac’s brother who is his attorney here, during his absence, told me this was his opinion and that he was told by the notary who made the lease that there was no doubt on the subject. On my assuring him that I knew you had a different opinion, and that I was convinced Count Langeac thought as you did, he said he would immediately write to his brother on the subject. I dont doubt however that whatever may have been his former opinion he will now claim the full extent of the lease. His answer is not yet recieved. I mentioned to his brother that your wish was to get Congress to lease the house for their legation. Perhaps the hope of that may engage him to act with candor in this case. You have another chance also which is his being able to sell his house, as he has desired for some time. I have consulted Mr. Grand on the lease. He said there could be no doubt that you were obliged by it to keep the house three years from the day of the renewal. He consulted also his notary who says no other possible interpretation can be put on it. Still I am persuaded that was by no means your intention, as I have heard you frequently say you could leave the house when you pleased giving six months notice. Mr. Grand and his notary say that the prorogation of the lease is an absolute renewal of it, and of course the three years which you were obliged to keep the house cannot be counted under the former lease. I am exceedingly sorry for this misunderstanding as I am quite at a loss what to do. I hope you  will lose no time in writing to me on the subject, but I fear if Langeac insists there will be no means of avoiding this interpretation of the lease. It is evident that the notary made use of expressions which he knew would have that force, and he says now it was the intention of you both. The house is necessarily to be paid for by you until six months to count from the 1st. of July, for they say also that notice must be given from one term to another, and cannot be given in the middle of a term. However the brother recieved my notification when offered and agreed in writing it should count from that day if the expressions of the lease authorized it. He was fully persuaded of the contrary as he said. On the whole, and at worst you will be obliged to keep the house fifteen months longer than you expected, and that not entirely lost as it may be rented for your account, or Langeac may be induced to abandon his claim for a small sacrifice perhaps. It is relative to this part of the business that I wish you to write without delay.—There is another means also by which this affair may be remedied. You think Congress should lease the house for their legation here. That being the case I cannot have a doubt it will be done, for I am firmly persuaded that whatever you approve of with respect to foreign affairs, will be done. It is impossible it can be otherwise. Nobody could be in that department without having a decided influence, but your case is a particular one. Your knowlege of what is proper abroad, the confidence which all America has always manifested in you, the known confidence which the President must necessarily place in you in whatever relates to Europe and that supported by his personal attachment to you and reliance on you; in fine the manner in which you were forced into the office you now hold—all shew evidently that you must necessarily make such regulations as you please relative to the foreign establishment. In the instances where you do not judge proper to use your influence it may be otherwise, but it is impossible that any opinion should be adopted relative to foreign establishments in contradiction to yours. All these considerations induce me to hope that no great inconvenience will result from this interpretation of the lease.
I spoke to Tolozan relative to the present and mentioned to him that you were prohibited by the constitution from accepting one from the King. He told me that in that case he would not accept any thing either. Sequeville gave me the same answer and in order to prove that the etiquette was such he gave me the whole history of his appointment and long services in the place he holds. The essential was that the present made by a foreign minister was a  consequence of the one made previously by the King. Baron Grimm and Blome had both told me that I should necessarily recieve this answer from Tolozan and Sequeville.
The Chevalier Bourgoin arrived here some weeks ago in order to go to Madrid as Minister ad interim, the Duke de la Vauguyon being recalled. Bourgoin is still here and thinks he shall not proceed further on this business, I know not for what reason. He is the intimate friend of Carmichael, and told me he had just recieved a letter from him in which he tells him he would not remain longer at Madrid even if he should be appointed Minister, that he was determined to return to America and live in retirement &c. On my mentioning that Carmichael had written me he should resign if you did not accept the department of foreign affairs, and that I hoped he would continue under that circumstance at Madrid, he seemed fully of a contrary opinion, and observed that he was subject to the spleen and moments of disgust which rendered that place disagreeable to him. Still I do no[t] think myself that Carmichael has any intention of retiring, judging from the letter which he wrote me.
The new English Ambassador has arrived here, but lodges as yet in an hotel garni. The Ambassadress was presented last sunday.—He is a young man about two and thirty. As to talents to judge from fame and a little conversation with him, moderate, as to experience, none. You know the force of Lord Robert.—I cannot help sometimes thinking with myself that if the interests of England may be entrusted to such young hands those against whom the greatest objection is youth and inexperience might hope to discharge the duties of an inferior place. But fate that decides these things reasons perhaps otherwise, and it is for mortals to submit without murmuring to its decrees. Your horses are not yet sold. Several offers have been made en l’air, but when accepted were withdrawn. A person is to come and try them to-morrow who seems in earnest. If not they shall be sent to the market where they are sure of being sold but probably at a low price. Adieu my Dear Sir and believe me unalterably your friend,

W: Short

